Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-6, 10, 11, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavender et al. (USP 6,907,930) in view of Robisson et al. (USP 8,490,707).
	With respect to claim 1, Cavender et al. disclose a multilateral junction comprising: a y-block (48), the y-block including; a housing having a first end (upper end) and a second opposing end (lower end); a single first bore (inside 86) extending into the housing from the first end, the single first bore defining a first centerline; and second (42) and third (inside 44) separate bores extending into the housing and branching off from the single first bore, the second bore defining a second centerline and the third bore defining a third centerline (see figure 2B); a mainbore leg (50) coupled to the second bore for extending into the main wellbore, the mainbore leg and the second bore defining a second overlapping space (see figure 2B); a lateral bore leg (46) coupled to the third bore for extending into the lateral wellbore, the lateral bore leg and the third bore defining a third overlapping space (see figure 2B).  Cavender et al. disclose seals 52 and 98 in a portion of the second overlapping space and third overlapping space, but not an expanded metal joint, wherein the expanded metal joint comprising a metal that has expanded in response to hydrolysis.  Robisson et al. teaches using a swellable seal containing metal (see column 6 line 51-column 7 line 17) which react with water to swell and stiffen the composite.  As both Cavender et al. and Robisson et al. teach seals, it would have been obvious to one having ordinary skill in the art to have substituted one for the other for the predictable result of providing a seal having metal which conforms to irregular well surfaces and expands radially outward without the use of complex and potentially failure prone mechanisms (see column 1 lines 52-column 2 line 3).  Cavender in view of Robisson et al. is silent as to the overlap distance between the second bore and the main wellbore leg.  However, Cavender refers to this as the shorter leg and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected an overlap distance of less than 120cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art.  In re Aller, 105 USPQ 233.
	With respect to claim 2, Cavender in view of Robisson et al. disclose wherein the expanded metal joint is a lateral wellbore leg expanded metal joint located in at least a portion of the third overlapping space (see figure 2B).
	With respect to claim 3, Cavender et al. in view of Robisson et al. does not disclose wherein the lateral bore leg is a D- shaped tube. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as made to have used a D-shaped tube lateral bore leg, as a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	With respect to claim 4, Cavender et al. in view of Robisson et al. disclose further including a main wellbore leg expanded metal joint (seal 52 as modified) located in at least a portion of the second overlapping space, the main wellbore leg expanded metal joint comprising the metal that has expanded in response to hydrolysis.
	With respect to claim 5, Cavender et al. in view of Robisson et al. disclose wherein the third bore has a first wall thickness (t1) proximate the third overlapping space and the lateral wellbore leg has a second wall thickness (t2) proximate the third overlapping space.  Cavender et al. in view of Robisson et al. do not disclose wherein the first wall thickness (t1) and the second wall thickness (t2) are no more than 5.0 cm.  However, it would have been obvious to one having ordinary skill in the art to have tried different thicknesses to determine the optimal thickness for the wellbore operation and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.
	With respect to claim 6, Cavender et al. in view of Robisson et al. does not disclose wherein the lateral wellbore leg expanded metal joint is a first lateral wellbore leg expanded metal joint, and further including a second lateral wellbore leg expanded metal joint located in at least a portion of the third overlapping space, the second lateral wellbore leg expanded metal joint comprising the metal that has expanded in response to hydrolysis.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second lateral leg, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 10, Cavender et al. in view of Robisson et al. does not disclose the amount of metal that reacts.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cavendar et al. in view of Robisson et al. by reacting only part of the metal, as this this is a known option the art and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. 
With respect to claim 11, Cavender et al. in view of Robisson et al. disclose wherein the expanded metal joint is a single step expanded metal joint (see column 6 lines 51-column 7 line 17, wherein upon contact the seal swells).
With respect to claim 21, Cavender et al. disclose a well system, comprising: a wellbore (12); production tubing (172) positioned within the wellbore; a multilateral junction (see the rejection of claim 1), the multilateral junction including; a y-block, the y-block including; a housing having a first end and a second opposing end; a single first bore extending into the housing from the first end, the single first bore defining a first centerline; and second and third separate bores extending into the housing and branching off from the single first bore, the second bore defining a second centerline and the third bore defining a third centerline; a mainbore leg coupled to the second bore for extending into the main wellbore, the mainbore leg and the second bore defining a second overlapping space; a lateral bore leg coupled to the third bore for extending into the lateral wellbore, the lateral bore leg and the third bore defining a third overlapping space; and an expanded metal joint located in at least a portion of the second overlapping space or the third overlapping space, the expanded metal joint comprising a metal that has expanded in response to hydrolysis.  Cavender in view of Robisson et al. is silent as to the overlap distance between the second bore and the main wellbore leg.  However, Cavender refers to this as the shorter leg and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected an overlap distance of less than 120cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art.  In re Aller, 105 USPQ 233.
	With respect to claim 22, Cavender et al. in view of Robisson et al. disclose wherein the expanded metal joint is a lateral wellbore leg expanded metal joint located in at least a portion of the third overlapping space (see figure 2B).

Allowable Subject Matter
3.	Claims 12-20 are allowed.

4.	Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
5.	Applicant's arguments filed 8/11/22 have been fully considered but they are not persuasive. 
	With respect to claim 1, the Applicant has amended the claim to include the substance of allowed claim 9.  It is noted that claim 9 recites “an overlap distance between the third bore and the lateral wellbore leg is less than 40cm”.  Claim 1 recites either an overlap distance of the main wellbore leg or an overlap distance of the lateral wellbore leg.  As noted above, it would have been obvious to one having ordinary skill in the art to have selected the claimed overlap range for the main wellbore as this is the shorter leg and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
	With respect to claim 12, the Applicant has amended the claim to include the overlap distance of the lateral wellbore.  As noted above, this claim is allowed.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672